Name: Regulation (EEC) No 1728/74 of the Council of 27 June 1974 on the coordination of agricultural research
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  EU institutions and European civil service;  information technology and data processing
 Date Published: nan

 Avis juridique important|31974R1728Regulation (EEC) No 1728/74 of the Council of 27 June 1974 on the coordination of agricultural research Official Journal L 182 , 05/07/1974 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 6 P. 0013 Greek special edition: Chapter 03 Volume 10 P. 0237 Swedish special edition: Chapter 3 Volume 6 P. 0013 Spanish special edition: Chapter 03 Volume 7 P. 0226 Portuguese special edition Chapter 03 Volume 7 P. 0226 REGULATION (EEC) No 1728/74 OF THE COUNCIL of 27 June 1974 on the coordination of agricultural research THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas effective coordination of research in agriculture should have as its aim the best possible organization, in the general interest, of the efforts made in the Member States, effective use of the results of these efforts, orientation of them in such a way that they are consistent with the needs of the common agricultural policy, and the pooling of research facilities with a view to studying certain problems of particular importance to the Community; Whereas in order to achieve this aim, it is necessary to make provision for exchanges of information and reciprocal consultation on the programmes of agricultural research already existing or envisaged in the Member States; Whereas in a certain number of cases the desired objective may be attained through coordination at Community level of certain national research projects; Whereas, however, these measures may appear insufficient either because of their nature, or because the means available to the Member States do not allow them to increase their research efforts in such a way as to fulfil the requirements of the common agricultural policy entirely ; whereas in these cases, the Community should be able to support and supplement the efforts made in the Member States in order to meet research requirements more effectively and to fulfil the needs of the common agricultural policy; Whereas since the coordination of agricultural research is closely linked to the common agricultural policy, and since, as a result, efforts are concentrated especially on coordinating applied research, the earliest possible utilization by farmers of the results of this research must be ensured; Whereas, because of the needs of coordination and as a result of the complexity of the scientific problems to be studied and the projects to be implemented, direct and continuous cooperation between the Commission and the Member States is desirable; Whereas within the framework of the general policy in the field of science and technology worked out by the Commission with the help of the relevant consultative bodies, the most appropriate way of developing cooperation is to set up a Committee consisting of representatives of the Member States and presided over by a representative of the Commission which could usefully help and advise the Commission in carrying out the tasks which devolve upon it in the field of the coordination of research in agriculture; Whereas the coordination of national efforts demands a thorough knowledge of the situation in each Member State so far as agricultural research is concerned as well as sufficient information on other research relevant to agriculture ; whereas it is necessary to determine the procedure whereby the data so obtained will be made available to the users; Whereas care must be taken to put the results of research in which the Community takes part at the disposal of the Community; Whereas in order to ensure practical application of the results obtained, it is necessary to promote the publication and dissemination of the results, HAS ADOPTED THIS REGULATION: Article 1 1. In order to further the attainment of the aims of the common agricultural policy, coordination and promotion at Community level of agricultural research activities undertaken in the Member States shall take place in accordance with the provisions laid down in this Regulation. 2. In applying this Regulation account shall be taken, in a suitable manner, of the general scientific and technological policy laid down by the Community's institutions. TITLE I Information and consultation Article 2 A system of information and consultation between the Member States and the Commission shall be set up in accordance with the provisions of Articles 3 and 4. Article 3 1. The Member States shall provide the Commission with scientific, economic and financial information concerning agricultural research activities either planned or being carried out under their authority. They shall endeavour to provide the Commission with the same information concerning agricultural research activities planned or being carried out by bodies which do not come under their authority. 2. The Commission shall keep a permanent inventory of the activities referred to in paragraph 1. 3. After consultation with the Committee referred to in Article 7, the Commission shall determine the ways in which the information collected, particularly that resulting from the permanent inventory provided for in the paragraph 2, shall be made available to the interested parties. Article 4 1. The Commission shall constantly examine the major trends and developments in agricultural research in the Member States. To this end, it shall establish consultations with the Member States within the Committee referred to in Article 7. 2. The Commission shall organize exchanges of information particularly in the form of seminars, exchanges of research workers, study trips and the use of scientific expertise. TITLE II Specific measures Article 5 1. Without prejudice to any recommendations the Commission may make to Member States, the Council, acting in accordance with the procedure laid down in Article 43 of the Treaty, shall decide upon: (a) the coordination at Community level of certain national research activities so as to allow rational organization of means employed, efficient use of results and the orientation of such work towards the aims of the common agricultural policy; (b) the implementation of joint projects designed to second or supplement work undertaken in the Member States in fields which are of particular importance to the Community. 2. Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 8. Article 6 1. After consulting the Committee refered to in Article 7, the Commission shall take the necessary steps to make the results obtained pursuant to Article 5 (1) available to the Community. 2. The Commission shall take the necessary measures to promote the dissemination of the scientific results likely to further the attainment of the aims of the common agricultural policy and in particular the results of the projects referred to in Article 5 (1) (b). TITLE III General and financial provisions Article 7 1. A Standing Committee on Agricultural Research, hereinafter referred to as the "Committee", shall be established, consisting of representatives of Member States and presided over by a representative of the Commission. 2. The Commission shall ensure the necessary harmony between the activity of the Committee and that of the Scientific and Technical Research Committee. 3. The Committee shall draw up its rules of procedure. Article 8 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2. Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be taken. The Committee shall deliver its Opinion on such measures within a time-limit to be set by the Chairman according to the urgency of the questions under consideration. An Opinion shall be adopted by a majority of 41 votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty, may take a different decision within one month. Article 9 The Committee may examine any other question referred to it by its Chairman either on his own initiative or at the request of the representative of a Member State. Article 10 Where Article 5 (1) is invoked, the Council, acting in accordance with the procedure laid down in that paragraph, shall decide on the financial contribution of the Community. Article 11 At regular intervals the Commission shall present to the European Parliament and to the Council a report on the coordination of agricultural research. This report shall contain in particular: - information on the national organization of agricultural research; - an overall picture of developments in agricultural research within the Community; - a progress report on the measures adopted under this Regulation; - a forward study of developments which would be desirable in agricultural research in the Member States and in the coordination of that research at Community level, with reference to the aims of the common agricultural policy. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 1974. For the Council The President K. GSCHEIDLE